of f i c e of c h i ef c ou n sel department of the treasury i n t e r n al r e v e n u e s e r v i c e w ashington d c date cc ita b4 conex-119941-09 number info release date uil the honorable john mccain united_states senator north 16th street suite phoenix az attention ------------------- dear senator mccain this letter responds to your enquiry dated date submitted on behalf of your constituent ----------------------- she asked whether she can do anything to qualify for the first-time_homebuyer credit for a home purchased before the date effective date congress added sec_36 to the internal_revenue_code the code in section of the economic and housing recovery act of public law number stat to provide a credit to first-time homebuyers for purchases made in to qualify for this credit the taxpayer must purchase the residence on or after date and before date because ---------------purchased her residence on date before the effective date of sec_36 of the code she does not qualify for the first-time_homebuyer credit unfortunately the statute does not grant the internal_revenue_service the authority to expand the scope of the credit i hope this information is helpful if you have any questions please contact ----------------------at -------------------- sincerely michael j montemurro branch chief office of associate chief_counsel income_tax accounting
